Exhibit 10.3

VESTING ACCELERATION AGREEMENT

THIS VESTING ACCELERATION AGREEMENT (this “Agreement”), dated as of October 1,
2017 (the “Effective Date”), is entered into by and between Alphatec Holdings,
Inc. (the “Company”), and Stephen O’Neil (“Director”).

WHEREAS, the Company and Director currently are parties to several agreements
related to the Company’s equity that are listed on Exhibit A (the “Equity
Agreements”); and

WHEREAS, the Company has agreed to modify the Equity Agreements as set forth in
this Agreement following the departure of the Director from the Company’s Board
of Directors.

NOW THEREFORE, for consideration duly given, the undersigned agree to the
following:

1.    Accelerated Vesting of Equity Agreements. As of October 1, 2017 (the
“Departure Date”), all outstanding options to purchase Company common stock and
any restricted stock (each separate award is an “Equity Interest”) held by
Director as of the Effective Date shall become vested and exercisable on the
Departure Date.

2.    Extension of Exercise Term. The term during which Director may exercise
any Equity Interest consisting of a stock option or other exercisable Equity
Interest shall be extended until the earlier of: (i) October 1, 2019 (or the
following business day if such day is not a business day of the Company), or
(ii) the expiration date that would apply to such stock option or other
exercisable Equity Interest.

3.    Miscellaneous.

a.    Effect on Existing Equity Agreements. This Agreement shall supersede the
Equity Agreements with respect to the subject matter hereof. The Equity
Agreements shall otherwise remain in full force and effect with respect to any
subject matter not covered by this Agreement.

b.    Successors. This Agreement is personal to Director and, without the prior
written consent of the Company, shall not be assignable by Director.
Notwithstanding the foregoing, in the event of the Director’s death following
the Departure Date, this Agreement shall remain in full force and effect and the
personal representative of the Director’s estate shall be entitled to exercise
any Equity Interest consisting of a stock option or other exercisable Equity
Interest in accordance with Section 2 of this Agreement. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

c.    Amendment; Waiver; Survival. No provisions of this Agreement may be
amended, modified, or waived unless agreed to in writing and signed by Director
and by a duly authorized officer of the Company. No waiver by either party of
any breach by the other party of any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

d.    Governing Law and Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without



--------------------------------------------------------------------------------

regard to its conflicts of law principles. The sole and exclusive venue for any
actions filed with a court shall be the state or Federal courts located in San
Diego County, California.

e.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

f.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

g.    Entire Agreement. This Agreement sets forth the final and entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by the Company and
Director, or any representative of the Company or Director, with respect to the
subject matter hereof.

The undersigned do hereby agree to be bound by the terms and conditions of this
Agreement.

 

ALPHATEC HOLDINGS, INC.     STEPHEN O’NEIL By:  

/s/ Terry Rich

    By:  

/s/ Stephen O’Neil

Name:   Terry Rich     Name:   Stephen O’Neil Title:   CEO      



--------------------------------------------------------------------------------

Exhibit A

Equity Agreements

 

Agreement

Date

  

Agreement Type

     Shares        Exercise
Price        Vested
Shares        Unvested
Shares  

7/31/2008

   NQ Option        625        $ 57.36          625          0  

8/04/2009

   NQ Option        625        $ 53.40          625          0  

11/04/2010

   NQ Option        625        $ 27.72          625          0  

7/27/2011

   NQ Option        2,083        $ 34.32          2,083          0  

7/25/2012

   NQ Option        1,764        $ 20.28          1,764          0  

7/26/2013

   NQ Option        1,674        $ 28.44          1,674          0  

7/29/2014

   NQ Option        3,188        $ 16.08          3,188          0  

2/25/2015

   NQ Option        3,401        $ 16.20          2,268          1,133  

12/12/2016

   NQ Option        14,610        $ 4.43          14,610          0  

4/25/2017

   NQ Option        28,090        $ 1.98          0          28,090  

4/25/2017

   Restricted Stock        18,939          N/A          0          18,939  